Citation Nr: 0101455	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  93-19 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for a skin disorder, 
claimed a secondary to exposure to Agent Orange.

4.  Entitlement to an earlier effective date, prior to 
October 30, 1995, for the grant of service connection for 
PTSD.

5.  Evaluation of post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.

6.  Entitlement to an increased evaluation for postoperative 
residuals of left orchiectomy with tuberculosis of the left 
epididymis, inactive, currently evaluated as 10 percent 
disabling.

7.  Entitlement to a total rating based on individual 
unemployability.

REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARINGS ON APPEAL

Veteran and Z.C.


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to May 
1969.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decisions by the No. 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).  In a September 1992 rating decision, 
the RO, in pertinent part, denied service connection for a 
low back disability and a cervical spine disability and 
continued the 10 percent evaluation for postoperative 
residuals of left orchiectomy with tuberculosis of the left 
epididymis, inactive.  

In a November 1994 letter, the Board returned the case 
without action to the RO for processing of a pending claim 
based on exposure to Agent Orange.  The RO, in a November 
1994 rating decision, denied service connection for a skin 
disorder, claimed as secondary to exposure to Agent Orange.  

In June 1995, the Board remanded this case to the RO to 
obtain additional information in support of the veteran's 
claim for an increased rating.  The veteran appeared before a 
hearing officer at the RO in January 1996.  In June 1997, the 
Board again remanded this case to the RO for additional 
development.  The veteran and his representative again 
appeared before a hearing officer at a hearing at the RO in 
September 1997.  In a November 1997 rating decision, the RO 
granted service connection for PTSD and assigned a 30 percent 
evaluation effective October 30, 1995.  

In January 1999, the Board again remanded the case as the 
veteran had requested a Travel Board hearing before a Member 
of the Board.  The veteran, a witness, Z.C., and the 
veteran's attorney appeared before a hearing officer at a 
hearing at the RO in September 1999.  In a February 2000 
rating decision, the RO denied entitlement to a total rating 
based on individual unemployability.  The veteran, a witness, 
Z.C., and the veteran's attorney appeared before a Member of 
the Board at a hearing at the RO in November 2000.

Preliminary review of the record does not indicate that the 
RO expressly considered referral of the veteran's claims for 
an increased evaluation for postoperative residuals of left 
orchiectomy with tuberculosis of the left epididymis, 
inactive, and PTSD to the VA Undersecretary for Benefits or 
the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2000) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).

The service connection issues will be considered in the 
Remand section of this document, which follows the Order 
section below.  The issue of a total rating based on 
individual unemployability will be deferred pending the 
development requested as to those issues.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
PTSD was received by the RO on October 30, 1995.

2.  The veteran's PTSD was manifested primarily by recurrent 
intrusive thoughts, nightmares, anger and irritability, 
increased startle response, social avoidance and isolation, 
depression, occasional thoughts of suicide and homicide, and 
Global Assessment of Functioning (GAF) scores ranging from 50 
to 58.

3.  Postoperative residuals of left orchiectomy with 
tuberculosis of the left epididymis, inactive, have been 
shown to be essentially asymptomatic.  

4.  The evidence did not show that the service-connected 
postoperative residuals of left orchiectomy with tuberculosis 
of the left epididymis has been manifested by recurrent 
symptomatic urinary tract infection requiring 
drainage/frequent hospitalization, and/or requiring 
continuous intensive management.



CONCLUSIONS OF LAW

1.  An effective date prior to October 30, 1995 for the award 
of service connection for PTSD is not warranted.  38 U.S.C.A. 
§ 5110 (West 1991); Veterans Claims Assistance Act of 2000 
(Nov. 9, 2000; 114 Stat. 2096), Pub. L. No. 106-475 (2000) 
(to be codified at 38 U.S.C.A. §§ 5102-7); 38 C.F.R. § 3.400 
(2000).

2.  The criteria for a 50 percent evaluation, but no more, 
for PTSD have been met.  38 U.S.C.A. § 1155 (West 
1991);Veterans Claims Assistance Act of 2000 (Nov. 9, 2000; 
114 Stat. 2096), Pub. L. No. 106-475 (2000) (to be codified 
at 38 U.S.C.A. §§ 5102-7); 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996) and 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).

3.  The criteria for an evaluation in excess of 10 percent 
for postoperative residuals of left orchiectomy with 
tuberculosis of the left epididymis, inactive, have not been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000; 114 Stat. 2096), Pub. 
L. No. 106-475 (2000) (to be codified at 38 U.S.C.A. §§ 5102-
7); 38 C.F.R. §§ 4.1- 4.3, 4.7, 4.88c, 4.115b, Diagnostic 
Codes 6311, 7524, 7525 (1993) and 38 C.F.R. §§ 4.1- 4.3, 4.7, 
4.88c, 4.115b, Diagnostic Codes 6311, 7524, 7525 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it is noted that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) became law during the pendency of this appeal.  The 
issues discussed below were considered on the merits by the 
RO.  All notice was provided, and all records have been 
obtained.  It is noted that the appellant has testified that 
he has been awarded Social Security benefits.  It was 
indicated that VA records were used in this determination.  
Thus, while the determination will be obtained as part of the 
remand development, the Board is not precluded from 
proceeding as to these issues, as all pertinent records are 
on file.


I.  Earlier effective date for the award of service 
connection for PTSD

The veteran and his attorney assert that the appropriate 
effective date for award of service connection for his PTSD 
should be at least October 6, 1989, as this was when he was 
first treated for symptoms of PTSD.  

Unless otherwise specifically provided in Chapter 51 of Title 
38 of the United States Code, the effective date of an award 
based on an original claim shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
application therefor.  38 U.S.C.A. § 5110(a) (West 1991).  
The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date.  38 U.S.C.A. § 5110(b)(1) (West 1991).  Under 
these provisions, a specific claim in the form prescribed by 
the Secretary of Veterans Affairs must be filed in order for 
disability benefits to be paid to any individual under the 
laws administered by the VA.  38 U.S.C.A. § 5101(a); 5110 
(West 1991); 38 C.F.R. § 3.151 (2000).  Both of these 
statutes clearly establish that an application must be filed.  
Wells v. Principi, 3 Vet. App. 307 (1992).  The implementing 
regulation is 38 C.F.R. § 3.400(b)(2)(i) (2000).

Unless an exception provides otherwise, an award of VA 
benefits may not have an effective date earlier than the date 
the RO received the particular formal application for which 
the benefits were granted.  38 U.S.C.A. § 5110(a) (West 
1991); Washington v. Gober, 10 Vet. App. 391 (1997).  

VA medical records from October 1989 to May 1995 reveal that 
the veteran was diagnosed with dysthymia and depression.  
However, PTSD was first diagnosed at a June 1996 VA 
examination.  The RO received a completed Veteran's 
Application for Compensation or Pension (VA Form 21-526) in 
which the veteran sought service connection for PTSD on 
October 30, 1995. 

The Board has reviewed the evidence of record including the 
veteran's statements on appeal.  The only claim for service 
connection for PTSD of record is the claim that was received 
by the RO on October 30, 1995.  Thus, the Board finds that 
the appropriate effective date for the award of service 
connection for PTSD is October 30, 1995, the date of receipt 
of the veteran's original claim for such.

Generally, benefits are based on claims.  The veteran is the 
person who is under an obligation to file a claim.  The 
veteran did not file a claim for service connection for PTSD 
prior to October 1995.  Therefore, the Board finds that 
October 30, 1995, the date of receipt of the veteran's 
original claim, is the appropriate effective date for the 
award of service connection for PTSD.  38 U.S.C.A. 
§ 5110(b)(1) (West 1991); 38 C.F.R. § 3.400(b)(2)(i) (2000).  
Accordingly, the benefit sought on appeal is denied.  

II.  Increased evaluations

The veteran contends that his PTSD and postoperative 
residuals of left orchiectomy due to tuberculosis of left 
epididymis warrant higher evaluations.  All relevant facts on 
this issue have been properly developed and the duty to 
assist has been met.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).  

Since the veteran appealed the initial rating assigned for 
his PTSD, the entire body of evidence is for consideration.  
Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  In this regard, the Board has continued to 
phrase the issue on appeal the same way as it finds that the 
naming of this issue does not prejudice the veteran.  The 
Board has not dismissed any issue and the law and regulations 
governing the evaluation of disabilities is the same 
regardless of how the issue has been phrased.  The Court has 
not provided a substitute name for this type of issue.  
Additionally, the length of time the issue of postoperative 
residuals of left orchiectomy due to tuberculosis has been 
pending as well as changes in the regulations pertaining to 
evaluations of such also requires consideration of staged 
ratings.  Before the Board may execute a staged rating of the 
veteran's disability, it must be determined that there is no 
prejudice to the veteran to do so without remand to the RO 
for that purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 
(1993).  Here, the Board finds no prejudice to the veteran in 
considering the issues.  An increased rating is to be 
assigned.  The RO then will assign an effective date.  If the 
appellant and his representative disagree with the effective 
date of that award, they may disagree with that determination 
at that time.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

A.  PTSD

Service connection for PTSD was granted by the RO by means of 
a November 1997 rating decision following review of the 
relevant evidence, which included the veteran's service 
records duty in Vietnam, the veteran's service medical 
records, service medals and awards, the veteran's stressor 
statement, testimony of the veteran, and VA medical records 
including June 1996 and October 1997 VA examinations.

As previously noted, the veteran filed his claim for service 
connection for PTSD in October 1995.  VA medical records from 
May 1994 to May 1995 indicate that he veteran was seen 
complaining of stress and anxiety with outbursts and anger 
when something builds up.  The diagnosis of secondary 
dysthymia.  

At a June 1996 VA examination, the veteran described his 
functioning as up and down, and reported bad 
dreams/nightmares involving Vietnam, hearing voices and 
having conversation with someone as he is going to sleep, did 
not like loud noises, was not comfortable in crowds, and 
preferred to keep to himself.  On evaluation, he was casually 
groomed, conversed well with the examiner, and had good eye 
contact.  It was noted that he became tearful when discussing 
particular events in Vietnam.  The predominant mood was 
anxiety and depression.  His thought processes were logical 
and tight without loosening of associations.  No gross 
impairment of memory, delusions, or hallucinations were noted 
and he denied suicidal ideation.  His judgment and insight 
were adequate.  The diagnosis was chronic PTSD.

A March 1997 VA medical record reveals that the veteran was 
staying away from people, having weird dreams, and became 
angry, but was not upset or nervous.  He denied suicidal and 
homicidal ideations as well as delusions and hallucinations 
and was oriented times 3.  The impression was depressive 
disorder.

At an October 1997 VA examination, the veteran complained of 
flashbacks and nightsweats with nightmares about Vietnam.  He 
reported that he was easily started by noises, especially 
popping and did not like crowds.  He stated that he tried to 
avoid thinking about Vietnam, avoided war movies, and 
Vietnamese people.  On evaluation, he was causally groomed, 
cooperative, and conversed readily.  It was noted that he was 
quite tearful at times and was embarrassed.  His mood was 
depressed.  No impairment of memory, hallucinations, or 
delusions were observed during the examination and the 
veteran did not complain of such.  His thought processes were 
logical and tight.  He reported occasional suicidal and 
homicidal ideation with no intent.  The diagnosis was chronic 
PTSD with GAF of 53.  In November 1997, the RO granted 
service connection of PTSD and assigned a 30 percent 
evaluation.

At a September 1999 VA examination, the veteran reported of 
feelings of frustration, nightmares involving Vietnam, 
thoughts of Vietnam, easily startled by noises, and preferred 
to be alone.  He stated that he if went out to a restaurant 
he sat with his back to the wall.  According to the veteran, 
he stopped working in 1991 due to physical problems.  On 
evaluation, he was casually groomed and cooperative.  There 
was no significant anxiety or dysphoria noted and behavior 
was within normal limits.  His mood was euthymic and his 
affect appropriate.  There was no impairment of thought 
processes or memory and no hallucinations or delusions were 
noted.  He denied suicidal and homicidal ideation.  The 
impression was chronic PTSD with GAF of 58.

At an August 2000 VA examination, the veteran complained of 
nightmares and funny dreams, inability to sleep, intrusive 
thoughts of Vietnam experiences, easily startled by loud 
noises, uncomfortable in crowds, was uneasy with Vietnamese 
people, and when he watched war movies they triggered dreams.  
On evaluation, he was casually groomed and cooperative, but 
eye contact was limited.  There was no significant anxiety or 
dysphoria noted and speech was within normal limits.  His 
mood was euthymic and his affect appropriate.  There was no 
gross impairment of memory, thought processes were logical 
and tight, and no hallucinations or delusions were noted.  
Judgment and insight were adequate.  He denied suicidal 
ideation, reported some homicidal ideation, but denied 
intent.  The diagnosis was chronic PTSD with GAF of 50.

The veteran has testified at several hearings, the most 
recent in November 2000, that he experienced nightmares of 
Vietnam, was socially isolated and preferred to stay home, 
and experienced panic attacks.  The veteran's brother, Z.C., 
also testified that the veteran stayed by himself and watched 
TV, did not like to be around a lot of people, and was 
vigilant. 

On and before November 6, 1996, the rating schedule directed 
that a 30 percent disability evaluation was warranted when 
there was definite impairment in the veteran's ability to 
establish or maintain effective or wholesome relationships 
with people and that his reliability, flexibility, and 
efficiency levels be so reduced by reason of his 
psychoneurotic symptoms as to result in definite industrial 
impairment.  A 50 percent disability evaluation was warranted 
for PTSD when there was considerable impairment in the 
veteran's ability to establish or maintain effective or 
favorable relationships with people and that his reliability, 
flexibility, and efficiency levels be so reduced by reason of 
his psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation required that 
the veteran's ability to establish and maintain effective or 
favorable relationships with people be severely impaired and 
the psychoneurotic symptoms be of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation 
required that the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, the veteran's symptoms are 
totally incapacitating psychoneurotic, bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

On November 7, 1996, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to psychiatric disabilities.  Under the amended rating 
schedule, a 30 percent disability evaluation requires 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events).  A 50 
percent disability evaluation is warranted for PTSD which is 
productive of occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent disability evaluation is 
warranted for PTSD which is productive of occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000).

The Court has clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990), see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  As the veteran filed his 
claim of entitlement to service connection for PTSD in 
October 1995, the Board will consider both the old and 
revised criteria in evaluation the claim.  

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM IV), a GAF score of 41-50 is 
defined in the DSM IV as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51-60 indicates moderate difficulty in social, 
occupational, or school functioning.  A GAF score of 61-70 is 
described as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household) but generally functioning pretty well, has 
some meaningful interpersonal relationships.  Although the 
GAF score does not neatly fit into the rating criteria, the 
Board is under an obligation to review all the evidence of 
record.  The Board notes that the assignment of the GAF Score 
expresses the extent of impairment due to the manifestations 
identified.  The examiner is in the best position to assess 
the degree of the veteran's impairment.  This evidence may 
not be ignored.  The Court, in Carpenter v. Brown, 8 Vet. 
App. 240 (1995), recognized the importance of the GAF score 
and the interpretations of the score.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, the Board shall adjudicate the issue on the basis 
of the record, keeping in mind the benefit of the doubt.

Upon review, the Board notes that VA medical evidence from 
1996 to 2000 including VA examinations, revealed complaints 
of recurrent intrusive thoughts, nightmares, anger and 
irritability, increased startle response, depression, social 
avoidance, isolation, and occasional suicidal and homicidal 
ideation without intent.  According to the examiners, the 
veteran's GAF scores ranged from 50-58.  The examiners are in 
the best position to assess the degree of the veteran's 
impairment.  The assignment of the GAF score expresses the 
extent of impairment due to the manifestations identified.  
This evidence may not be ignored.  The Board notes that the 
veteran's GAF scores have been declined over the past few 
years and that his PTSD symptoms to include social isolation 
appear to have become more prominent.  Thus, the Board finds 
that the evidence supports an evaluation of 50 percent for 
PTSD under both the old and revised regulations.  

However, the preponderance of the evidence is against an 
evaluation in excess of 50 percent.  There is no evidence of 
an inability to function independently or spatial 
disorientation or neglect of personal hygiene.  There is no 
indication of deficiencies in most areas such as family 
relations, judgment and mood.  His memory and thought 
processes were intact.  Additionally, there is no evidence 
that the veteran's ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired and the psychoneurotic symptoms were of such 
severity and persistence that resulted severe impairment in 
the ability to obtain or retain employment.  Although there 
is evidence of anger and frustration as well as occasional 
suicidal and homicidal ideation, there is no indication of 
plan and little indication that his impairment of mood, anger 
and suicidal and homicidal ideation results in the 
deficiencies expected for a 70 percent evaluation.    

The Board notes that there has been no indication that the 
veteran exhibited symptoms attributed to PTSD warranting a 
total evaluation.  The evidence of record does not support a 
finding that there is total occupational and social 
impairment due to symptoms such as gross impairment in 
thought processes or communication, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  Neither the 
veteran nor the examiners have identified totally 
incapacitating symptoms bordering on gross repudiation of 
reality.  He has never demonstrated gross impairment of 
thought processes or communication, or grossly inappropriate 
behavior.  No professional has advanced that the veteran's 
PTSD alone is manifested by total occupational and social 
impairment.  The Board notes that the veteran, on several 
occasions, attributed his unemployability to his physical 
disabilities.

B.  Postoperative residuals of left orchiectomy due to 
tuberculosis, inactive

Service connection for tuberculosis of left epididymis, 
postoperative residual of left orchiectomy was granted by RO 
rating decision in June 1969 and a 100 percent rating was 
assigned. That decision was based on the veteran's service 
and VA medical records showing that the disability was 
diagnosed and treated (including surgically) while the 
veteran was on active duty.  The veteran was also awarded 
special monthly compensation due to anatomical loss of a 
creative organ at that time.

Subsequent to a November 1978 VA examination, which revealed 
a small and empty left scrotum with minimal scarring and 
normal and asymptomatic right testicle, the RO, in a December 
1978 rating action, recharacterized the disability as 
postoperative residuals of left orchiectomy with tuberculosis 
of left epididymis, inactive.  It stated that the 100 percent 
evaluation would be reduced to 10 percent effective in 
November 1979.  The veteran appealed this issue to the Board.  
In a November 1979 decision, the Board determined that an 
evaluation in excess of 10 percent for postoperative 
residuals of left orchiectomy with tuberculosis of left 
epididymis, inactive, was not warranted.  

In April 1992, the veteran requested an increased evaluation 
for his postoperative residuals of left orchiectomy with 
tuberculosis of left epididymis, inactive.  VA medical 
records from 1991 to 1992 showed no complaints or treatment 
for postoperative residuals of left orchiectomy with 
tuberculosis of left epididymis, inactive.

At a June 1996 VA examination, the veteran's history of extra 
pulmonary tuberculosis involving his left epididymis and 
resulting in left orchiectomy was noted.  The veteran denied 
having tuberculosis of the lungs and has not had retreatement 
for tuberculosis.  He complained that he occasionally had 
night sweats, but his weight had been stable.  On evaluation 
of the genitourinary system, a 
well-healed scrotal incision was noted.  There was no 
tenderness.  The right testicle was normal.  The diagnoses 
included postoperative status left orchiectomy for epididymis 
tuberculosis treated with chemotherapy without recurrence.  
The examiner commented that it was his opinion that the 
veteran's night sweats were not related to his service-
connected tuberculosis and that the tuberculosis was 
currently inactive.

VA medical records including a December 1996 hospitalization 
report reflect that the veteran received treatment for 
sinusitis and bronchitis.  However, there were no findings or 
diagnoses of tuberculosis.

At an October 1997 VA examination, the veteran's history of 
tuberculosis of the left testicle resulting in left 
orchiectomy was noted.  The veteran reported that he was 
treated for this at a VA facility in 1969 prior to his 
discharge from service, and that when he was released from 
the VA facility, he was told he was free of the disease.  He 
complained of occasional night sweats, but the examiner noted 
no symptoms of pulmonary tuberculosis.  The examiner noted 
that there was slight slowness in his urinary stream and 
occasional nocturia.  The veteran denied any problems with 
his prostate.  On evaluation, there was surgical absence of 
the left testicle.  The right testicle was normal.  The 
impression included postoperative status orchiectomy for 
tuberculosis, apparently cured and free of disease.

At his multiple hearings, the veteran has testified that he 
experienced night sweats and pain in his groin area which he 
attributed to his service-connected postoperative residuals 
of left orchiectomy with tuberculosis of left epididymis.  At 
his most recent hearing in November 2000, he testified that 
he occasionally experienced burning with urination, was 
receiving Viagra, and was on medication for his prostate.  

The veteran's service-connected postoperative residuals of 
left orchiectomy with tuberculosis of left epididymis, 
inactive, has been evaluated under 38 C.F.R. § 4.115b, 
Diagnostic Code 7525, epididymo-orchitis, tubercular in 
nature, and a 10 percent rating was assigned.

During pendency of this appeal, the rating criteria under 
which disabilities of the genitourinary system are evaluated 
were amended, effective February 17, 1994.  59 Fed. Reg. 
2,523 (Jan. 18, 1994) (codified at 38 C.F.R. § 4.115 et seq.)   
Consistent with the decision in Marcoux v. Brown, 10 Vet. 
App. 3, (1996), holding that a liberalizing regulatory change 
during pendency of a claim must be applied if it is more 
favorable to the claimant, and if the Secretary has not 
enjoined retroactive application, the version of the criteria 
for disabilities of the genitourinary system most favorable 
to the veteran must be applied.  See also Karnas, 1 Vet. App. 
at 313.  Thus, the Board will consider the veteran's claim 
under both the old and new rating criteria applicable to 
disabilities of the genitourinary system.

Under regulations in effect prior to February 17, 1994, 38 
C.F.R. § 4.115b, Diagnostic Code 7525 provided evaluation of 
epididymo-orchitis, tuberculous, active or inactive, in 
nature.  The rating schedule provided that inactive 
tuberculous disorders were to be rated on the basis of the 
length of time following active tuberculosis or on any 
current specific residuals.  38 C.F.R. § 4.88c, ratings for 
inactive nonpulmonary tuberculosis initially entitled after 
August 19, 1968 (1993).   The specific area affected in this 
case was removal of the left testis.  Under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7524 (1993) provided a 10 percent 
rating if one testis is removed; if both testes are removed, 
or if only one testis is removed as a result of a service-
connected injury or disease, with the absence or non-
functioning of the other testis unrelated to service, a 
maximum rating of 20 percent is assignable.  

Under the regulation, effective on and after February 17, 
1994, chronic epididymo-orchitis is rated as a urinary tract 
infection, with tubercular infections rated in accordance 
with 38 C.F.R. §§ 4.88 or 4.89, whichever is appropriate.  38 
C.F.R. § 4.115b, Diagnostic Code 7525 (2000).  The rating 
schedule continues to provide that inactive tuberculous 
disorders were to be rated on the basis of the length of time 
following active tuberculosis or on any current specific 
residuals.  38 C.F.R. § 4.88c, ratings for inactive 
nonpulmonary tuberculosis initially entitled after August 19, 
1968 (1993).  Under the revised regulations, Diagnostic Code 
7524 provides for a noncompensable rating if only one testis 
is removed; if both testes are removed, or only one testis is 
removed as the result of service-incurred injury or disease, 
with the absence or non-functioning of the other testis 
unrelated to service, a maximum rating of 30 percent is 
assignable for the service-connected testis disability.   

Urinary tract infection, requiring long-term drug therapy, 1- 
2 hospitalizations per year and/or requiring intermittent 
intensive management, is to be rated 10 percent disabling.  
Recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than twice a year), and/or requiring 
continuous intensive management, will be rated 20 percent.  
See 38 C.F.R. § 4.115a (2000).

Based on the entire evidence of record, as discussed above, 
the Board finds that a rating in excess of the currently 
assigned 10 percent for the service-connected postoperative 
residuals of left orchiectomy with tuberculosis of left 
epididymis, inactive, is not warranted under either the old 
or the revised rating criteria.  Initially, it is noted that 
service connection is in effect for disability arising only 
out of the left testicle disability, a left orchiectomy due 
to tuberculosis of the epididymis; under the old criteria, 
therefore, the disability appears to have been rated under a 
combination of Diagnostic Codes 7525-6311-7524 tuberculous 
epidiymo-orchitis.  Under Code 7524, a 20 percent rating may 
also be assigned if only one testis was removed as a result 
of service-connected injury, but where the evidence shows, 
additionally, that the nonservice-connected testis is absent 
or non-functioning.  In the instant case, the evidence 
reveals that the nonservice-connected testis is normal.  
Accordingly, as the available evidence of record does not 
show the absence or non-functionality of the nonservice-
connected right testis, a 20 percent rating under the old 
Code 7524 may not be assigned.

A rating greater than the currently assigned 10 percent may 
also not be assigned the veteran's service-connected 
postoperative residuals of left orchiectomy with tuberculosis 
of left epididymis, inactive, under the revised rating 
criteria in effect since February 17, 1994.  As discussed 
above, the available competent clinical evidence of record 
does not show that the nonservice-connected right testis is 
absent or non-functioning, which would warrant assignment of 
a 30 percent rating under the revised Code 7524 discussed 
above.

Under the rating criteria in effect since February 17, 1994, 
the veteran's service-connected disability may be rated as 
urinary tract infection by application of Diagnostic Code 
7525 (chronic epididymo-orchitis).  Under the facts in this 
case, however, a 30 percent rating based on urinary tract 
infection may not be assigned as the evidence does not 
demonstrate the presence of recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than 
twice a year), and/or requiring continuous intensive 
management.  

The Board is mindful of the veteran's contentions that he has 
pain in the groin area, and occasional burning with 
urination; however, such contentions are not supported by the 
available clinical evidence of record.  Upon review, the 
Board finds that there is no question that his tuberculosis 
has been inactive for many years and that the rating 
standards pertaining to tuberculosis would not result in a 
compensable rating.  Furthermore, the veteran does not meet 
the criteria for a rating in excess of 10 percent for 
postoperative residuals of left orchiectomy with tuberculosis 
of left epididymis as the objective medical evidence does not 
reveal that the veteran has voiding dysfunction, urinary 
frequency, or obstructive voiding symptoms which meet the 
criteria for a rating in excess of 10 percent evaluation for 
this disability. 

The Board notes that the veteran is competent to report that 
on which he has personal knowledge, that is what comes to him 
through his senses.  Layno v.  Brown, 6 Vet. App. 465, 470 
(1994).  However, the Board attaches far more probative 
weight to the observations and opinions of competent medical 
professional when evaluating the evidence.  The Board finds 
that the specific findings and opinion of a competent medical 
professional are more probative of the degree of impairment 
than the veteran's lay opinion.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  At the most recent examination, the 
examiner, after evaluation, determined that there was no 
evidence of any residuals of left orchiectomy due to 
tuberculosis, inactive. 

The Board has reviewed the probative evidence of record 
including the veteran's testimony on appeal.  In the absence 
of objective clinical evidence establishing that the 
veteran's postoperative residuals of left orchiectomy due to 
tuberculosis, inactive, is productive of current residual 
disability other than loss of the left testicle for which he 
receives compensation, an evaluation in excess of 10 percent 
is not warranted.  Accordingly, the Board concludes that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for postoperative residuals of left 
orchiectomy due to tuberculosis, inactive.  


ORDER

An effective date prior to October 30, 1995 for the award of 
service connection 
for the veteran's PTSD is denied.  A 50 percent evaluation, 
but no more, for PTSD is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.  
Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals of left orchiectomy due to 
tuberculosis, inactive, is denied.  


REMAND

As noted, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board notes that the RO initially denied service 
connection for nodules due to exposure of Agent Orange on the 
basis that nodules were not found during or subsequent to 
service.  However, upon review, service medical records do 
refer to removal of a subcutaneous nodule during service, VA 
medical records from March to August 1993 reflect excisions 
of mulitple lipomas, and Dr. Rutledge, in a 1996 medical 
report, indicated that the veteran had skin nodules.  
Subsequently, the veteran contended that he developed other 
skin disorders also related to his exposure to Agent Orange.  
In view of the change in the law, the Board is of the opinion 
that a VA medical review and examination is necessary to 
determine the nature and extent of the veteran's reported 
skin disorder.

Additionally, at his November 2000 hearing, the veteran 
testified that he had been treated for his back disabilities 
for several years by Dr. William Rutledge and that Dr. 
Rutledge was of the opinion that the veteran's cervical and 
lumbar spine disabilities were related to his active service.   
While some of Dr. Rutledge records appear to be of record, it 
does not appear that complete copies of all of Dr. Rutledge's 
records pertaining to the veteran are of record.  The veteran 
also testified that he applied for VA vocational 
rehabilitation and had been determined to be ineligible.  The 
veteran's vocational rehabilitation folder is not of record.  
Moreover, the veteran testified that he had been awarded 
Social Security Disability and that the Social Security 
Administration (SSA) relied on VA records in reaching their 
determination.  While VA personnel contacted the SSA via 
telephone in February 2000, actual documentation of the SSA 
award is not of record.  

Accordingly, this case is REMANDED for the following:

1.  After receiving the appropriate 
release, the RO should contact Dr. 
William Rutledge and request copies of 
all of his records pertaining to 
treatment of the veteran.  The 
appellant's assistance should be 
requested as needed.  To the extent there 
is an attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The RO should obtain copies of the 
medical records relied on by Social 
Security in determining that the veteran 
was eligible for Social Security 
benefits.  A copy of the award decision 
should also be obtained and associated 
with the records.

3.  The RO should locate the veteran's VA 
vocational rehabilitation folder and 
associate it with the claims folder.  

4.  The veteran should be afforded VA 
dermatological examination to determine 
the nature and extent of the veteran's 
skin disorder.  The examiner should 
review the claims folder, including the 
veteran's service medical records and VA 
medical records.  On examination, the 
examiner should state the nature of the 
veteran's skin disorder to include any 
scarring due to removal of skin lipomas, 
whether it is as likely as not that the 
lipomas treated in 1993 were related to 
his active service, and whether it is as 
likely as not that the veteran's current 
skin disorder is related to service.  

5.  Thereafter, the RO should review the 
remaining issues.  Consideration should 
include application of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  If 
the total rating issue cannot be decided 
without a new examination, such 
comprehensive examination should be 
scheduled and conducted.  To the extent 
the benefits sought are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded an opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further consideration, if in order.

No action is required of the appellant until he is notified.  
The Board intimates no opinion as to the ultimate outcome as 
to these issues by the action taken herein.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 


